J3y the Court,

Sutherland, J.
Under all the circumstances of this case, I do not think the 'warrant, on which the plaintiff, Arnold, was arrested is to be considered as spent, or as having finally done its office, by what took place in relation to it before Goodrich, the justice by whom it was issued. Arnold himself did not so consider it at that time, for he went voluntarily and without any objection or complaint in quest of some other justice, who might be at leisure to try the cause. Laws of 1824, p. 281, § 4.
Nor was the process spent and the defendant entitled to be discharged because the next justice to whom they went was also unable to attend to it. The constable had a right to detain the defendant for a reasonable time, while ron king a bona fide effort to find a magistrate to hear the cause. There was not at that time any precise limitation to the period for which he might detain him; the revised statutes have since fixed it at 12 hours. The detention in this case, previous to Arnold’s escape, seems to have been considerably less than that time. The jury have found that Frost, the plaintiff in the warrant, did not consent to the escape of Arnold; and admitting that Steeves, the constable, did permit him to go, it being but mesne process, his right to retake him or arrest him anew was not gone. 6 Johns. R. 62. 2 T. R. 177.
*516A regular officer is not bound to exhibit his authority or process when he arrests a defendant; a special deputy is. But if it were his duty to exhibit it when demanded, his refusal would not constitute him a trespasser, if he could show that he had a regular legal process in his possession, which authorized the arrest. The charge of the court was correct.
Judgment affirmed.